      Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 1 of 47



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


VANESSA EPTING,

               Plaintiff,
                                             Case No.: 1:20-cv-723
v.
                                         COMPLAINT AND JURY DEMAND
BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.,

and

SANOFI US SERVICES, INC.,

and

CHATTEM, INC.,

and

PFIZER, INC.

and

GLAXOSMITHKLINE, LLC,


               Defendants.
                 Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 2 of 47



                                                        TABLE OF CONTENTS

                                                                                                                                                 Page
TABLE OF CONTENTS ........................................................................................................................1

INTRODUCTION ..................................................................................................................................3

PARTIES ................................................................................................................................................4

JURISDICTION AND VENUE .............................................................................................................5

FACTUAL ALLEGATIONS .................................................................................................................6

           I.         Brief History of Zantac and Ranitidine ...........................................................................6

           II.        Dangers of NDMA ..........................................................................................................8

           III.       How Ranitidine Transforms into NDMA Within the Body..........................................12

           Figure 1 – Ranitidine Structure & Formation of NDMA .........................................................13

           Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol ...........16

           Table 2 – Valisure Biologically relevant tests for NDMA formation ......................................18

           Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme ..................20

           Figure 3 – Expression levels of DDAH-1 enzyme by Organ ...................................................21

           IV.        Defendants Knew of the NDMA Defect but Failed to Warn or Test ...........................23

           V.         Plaintiff-Specific Allegations........................................................................................26

           VI.        Exemplary / Punitive Damages Allegations .................................................................26

CAUSES OF ACTION .........................................................................................................................27

           COUNT I: STRICT LIABILITY – DESIGN DEFECT ..........................................................27

           COUNT II: STRICT LIABILITY – FAILURE TO WARN ...................................................32

           COUNT III: NEGLIGENCE ...................................................................................................36

           COUNT IV: BREACH OF EXPRESS WARRANTIES .........................................................40

           COUNT V: BREACH OF IMPLIED WARRANTIES ...........................................................44

JURY TRIAL DEMAND .....................................................................................................................46

PRAYER FOR RELIEF .......................................................................................................................46




                                                                           2
            Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 3 of 47



                                          INTRODUCTION

       1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a chemical

biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce tumors in animals

as part of laboratory experiments. Its only function is to cause cancer. It has no business being in a

human body.

       2.      Zantac (chemically known as ranitidine), the popular antacid medication used by

millions of people every day, leads to the production of staggering amounts of NDMA when it is

digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable daily limit

of NDMA is 96 ng (nanograms) and yet, in a single dose of Zantac, researchers are discovering over 3

million ng.

       3.      These recent revelations by independent researchers have caused widespread recalls of

Zantac both domestically and internationally, and the FDA is actively investigating the issue, with its

preliminary results showing “unacceptable” levels of NDMA. Indeed, the current owner and controller

of the Zantac new drug applications (“NDAs”) has recalled all Zantac in the United States.

       4.      To be clear, this is not a contamination case—the levels of NDMA that researchers are

seeing in Zantac is not the product of some manufacturing error. The high levels of NDMA observed

in Zantac is a function of the ranitidine molecule and the way it breaks down in the human digestive

system.

       5.      Plaintiff VANESSA EPTING took Zantac for approximately seven (7) years and, as a

result, developed colorectal cancer. Her cancer was caused by NDMA exposure created by the

ingestion of Zantac. This lawsuit seeks damages against the Defendants for causing Ms. Epting to

develop cancer.




                                                    3
            Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 4 of 47



                                              PARTIES

       6.      Plaintiff VANESSA EPTING (hereinafter “Plaintiff”), resides in Jefferson County,

Alabama and is a citizen of Alabama and not of any other state.

       7.       Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware

corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield, Connecticut

06877. BI is a citizen of Connecticut and Delaware, and not of any other state. BI is a subsidiary of

the German company Boehringer Ingelheim Corporation. BI owned and controlled the NDA for over-

the-counter (“OTC”) Zantac between December 2006 and January 2017, and manufactured and

distributed the drug in the United States, including Alabama, during that period.

       8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its

principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a

wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of Delaware and New Jersey and is not a

citizen of any other state. Sanofi controlled the NDA for OTC Zantac starting in January 2017 through

the present and manufactured and distributed the drug in the United States, including Alabama, during

that period. Sanofi voluntarily recalled all brand name OTC Zantac on October 18, 2019.

       9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its principal place

of business located at 1715 West 38th Street Chattanooga, Tennessee 37409. Chattem is a citizen of

Tennessee and not a citizen of any other state. Chattem is a wholly owned subsidiary of Sanofi S.A.,

a French multinational corporation. Chattem distributed OTC Zantac for Sanofi throughout the United

States, including Alabama, until Sanofi’s recent voluntary recall.

       10.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place of

business located at 235 East 42nd Street, New York, New York 10017. Pfizer is a citizen of Delaware

and New York and is not a citizen of any other state. In 1993, Glaxo Wellcome, plc formed a joint




                                                   4
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 5 of 47



venture with Warner-Lambert, Inc. to develop and obtain OTC approval for Zantac. That OTC

approval was obtained in 1995. In 1997, Warner-Lambert and Glaxo Wellcome ended their joint

venture, with Warner-Lambert retaining control over the OTC NDA for Zantac and the Zantac

trademark in the United States (“U.S.”) and Glaxo Wellcome retaining control over the Zantac

trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who maintained control

over the Zantac OTC NDA until December 2006.

       11.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with its principal

place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and Five Moore

Drive, Research Triangle, North Carolina, 27709.           GSK is a wholly owned subsidiary of

GlaxoSmithKline, PLC, which is its sole member. GlaxoSmithKline, PLC is a citizen of the United

Kingdom, and is not a citizen of any state in the United States. GlaxoSmithKline, PLC is the successor-

in-interest to the companies that initially developed, patented, and commercialized the molecule known

as ranitidine. Ranitidine was initially developed by Allen & Hanburys Ltd., which was a subsidiary of

Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded Patent No. 4,128,658 by the U.S. Patent and

Trademark Office in December 1978, which covered the ranitidine molecule. In 1983, Glaxo Holdings,

Ltd. was awarded approval by the U.S. FDA to sell Zantac in the United States. Glaxo Holdings, Ltd.

was later absorbed into Glaxo Wellcome, PLC. And then, in 2000, GlaxoSmithKline, plc and GSK

were created by the merger of Glaxo Wellcome and SmithKline Beecham. GSK, and its predecessors,

controlled the prescription Zantac NDA between 1983 and 2009.

                                   JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in excess of

$75,000, exclusive of interest and costs.




                                                   5
           Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 6 of 47



        13.     This Court has personal jurisdiction over each Defendant insofar as each Defendant is

authorized and licensed to conduct business in the State of Alabama, maintains and carries on

systematic and continuous contacts in this judicial district, regularly transacts business within this

judicial district, and regularly avails itself of the benefits of this judicial district.

        14.     Additionally, the Defendants caused tortious injury by acts and omissions in this judicial

district and caused tortious injury in this district by acts and omissions outside this district while

regularly doing and soliciting business, engaging in a persistent course of conduct, and deriving

substantial revenue from goods used or consumed and services rendered in this judicial district. The

Plaintiff was, indeed, exposed to Zantac in this judicial district.

        15.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to this claim occurred within this judicial district.

                                       FACTUAL ALLEGATIONS

I.      Brief History of Zantac and Ranitidine

        16.     Zantac was developed by John Bradshaw in 1976 and approved for prescription use by

the FDA in 1983. The drug belongs to a class of medications called histamine H2-receptor antagonists

(or H2 blockers), which decrease the amount of acid produced by the stomach and are used to treat

gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.

Ranitidine was specifically developed by Glaxo in response to the then leading H2 blocker, cimetidine

(Tagamet).

        17.     At the time that ranitidine was developed, there was scientific literature suggesting that

drugs like ranitidine, which contain a dimethylamine (“DMA”) group within the molecule, are highly

likely to form NDMA, when combined with other substances, i.e., nitrite, already found in the body.

Indeed, nitrite is not only naturally found in the body, but bacteria and enzymes in the body, reduce the




                                                        6
             Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 7 of 47



nitrates (NO3) found in food into nitrites (NO2-) and many foods and preservatives contain nitrates.

Glaxo scientists should have known that human physiology and diet would lead to the development of

NDMA in the human body after ingestion of ranitidine.

        18.     Due in large part to GSK’s marketing strategy, Zantac was a wildly successful drug,

reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac became “the

best-selling drug in history as a result of a shrewd, multifaceted marketing strategy that . . .enabled the

product to dominate the acid/peptic marketplace.”1 Significantly, the marketing strategy that led to

Zantac’s success emphasized the purported safety of the drug.

        19.     Zantac became available without a prescription in 1996, and generic versions of the

drug (ranitidine) became available the following year. Although sales of brand-name Zantac declined

as a result of generic and alternative products, Zantac sales have remained strong over time. As recently

as 2018, Zantac was one of the top 10 antacid tablet brands in the United States, with sales of Zantac

150 totaling $128.9 million—a 3.1% increase from the previous year.

        20.     At the time Defendant(s) held the NDA(s) for Zantac, it was foreseeable that the failure

to update Zantac’s label could cause injury to patients using Zantac, including the injuries sustained by

Plaintiff.

        21.     On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.

(discussed in detail below), U.S. and European regulators stated that they are reviewing the safety of

ranitidine.

        22.     On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs, stated

that it was halting the distribution of its versions of Zantac in all markets, while Canada requested drug



1
 Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE MARKETING 4,
24 (Winter 1996).



                                                    7
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 8 of 47



makers selling ranitidine to stop distribution.

       23.     On September 28, 2019, CVS Health Corp. stated that it would stop selling Zantac and

its own generic ranitidine products out of concern that it might contain a carcinogen. CVS has been

followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also remove Zantac and

ranitidine products.

       24.     On October 2, 2019, the FDA stated that it was ordering all manufacturers of Zantac

and ranitidine products to conduct testing for NDMA and that preliminary results indicated

unacceptable levels of NDMA so far.

       25.     On November 1, 2019, the FDA released is preliminary results, showing unsafe levels

of NDMA in various ranitidine products, including the brand name products controlled by Sanofi.

       26.     At no time did any Defendant attempt to include a warning about NDMA or any cancer,

nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally add an NDMA

and/or cancer warning to the Zantac label (for both prescription and OTC) without prior FDA approval

pursuant to the Changes Being Effected regulation. Had any Defendant attempted to add an NDMA

warning to the Zantac label (either for prescription or OTC), the FDA would not have rejected it.

II.    Dangers of NDMA

       27.     NDMA is a semi-volatile organic chemical that forms in both industrial and natural

processes. It is a member of N-nitrosamines, a family of potent carcinogens. The dangers that NDMA

poses to human health have long been recognized. A news article published in 1979 noted that “NDMA

has caused cancer in nearly every laboratory animal tested so far.”2 NDMA is no longer produced or


2
 Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL (CANADA)
(Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in reserve’s water,
THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six Nations Indian Reserve
“have been advised not to drink, cook or wash in the water because testing has found high levels of N-
nitrosodimethylamine (NDMA), an industrial byproduct chemical that has been linked to cancer”);



                                                  8
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 9 of 47



commercially used in the United States, except for research, such as a tumor initiator in certain animal

bioassays. In other words, it is only a poison.

       28.     Both the Environmental Protection Agency (“EPA”) and the International Agency for

Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And the World

Health Organization (“WHO”) has stated that scientific testing indicates that NDMA consumption is

positively associated with either gastric or colorectal cancer and suggests that humans may be

especially sensitive to the carcinogenicity of NDMA.

       29.     As early as 1980, consumer products containing unsafe levels of NDMA and other

nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the FDA.

       30.     Most recently, beginning in the summer of 2018, there have been recalls of several

generic drugs used to treat high blood pressure and heart failure—Valsartan, Losartan, and Irbesartan—

because the medications contained nitrosamine impurities that do not meet the FDA’s safety standards.

The FDA has established a permissible daily intake limit for the probable human carcinogen, NDMA,

of 96 ng (nanogram). However, the highest level of NDMA detected by the FDA in any of the

Valsartan tablets was 20.19 μg (or 20,190 ng) per tablet. In the case of Valsartan, the NDMA was an

impurity caused by a manufacturing defect, and thus NDMA was present in only some products

containing Valsartan. Zantac poses a greater safety risk than any of the recently recalled Valsartan

tablets. Not only is NDMA a byproduct of the ranitidine molecule, itself, but the levels observed in

recent testing show NDMA levels in excess of 3,000,000 ng.

       31.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5 to 43




Kyrtopoulos et al, DNA adducts in humans after exposure to methylating agents, 405 MUTAT. RESEAR.
135 (1998) (noting that “chronic exposure of rats to very low doses of NDMA gives rise predominantly
to liver tumours, including tumors of the liver cells (hepatocellular carcinomas), bile ducts, blood
vessels and Kupffer cells”).



                                                   9
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 10 of 47



ng of NDMA.

       32.     In mouse studies examining the carcinogenicity of NDMA through oral administration,

animals exposed to NDMA developed cancer in the kidney, bladder, liver, and lung. In comparable

rat studies, similar cancers were observed in the liver, kidney, pancreas, and lung. In comparable

hamster studies, similar cancers were observed in the liver, pancreas, and stomach. In comparable

Guinea-pig studies, similar cancers were observed in the liver and lung. In comparable rabbit studies,

similar cancers were observed in the liver and lung.

       33.     In other long-term animal studies in mice and rats utilizing different routes of

exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer was

observed in the lung, liver, kidney, nasal cavity, and stomach.

       34.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is

considered safe to take during pregnancy. However, in animal experiments, for those animals exposed

to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and kidneys.

       35.     In addition, NDMA breaks down into various derivative molecules that, themselves, are

associated with causing cancer. In animal studies, derivatives of NDMA induced cancer in the stomach

and intestine (including colon).

       36.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in the

liver, but high doses enter the body’s general circulation.

       37.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations in

human and animal cells.

       38.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal species

tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits, ducks,

mastomys, fish, newts, and frogs.




                                                   10
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 11 of 47



       39.     Pursuant to the EPA cancer guidelines, “tumors observed in animals are generally

assumed to indicate that an agent may produce tumors in humans.”3

       40.     In addition to the overwhelming animal data linking NDMA to cancer, there are

numerous human epidemiological studies exploring the effects of dietary exposure to various cancers.

And, while these studies (several discussed below) consistently show increased risks of various

cancers, the exposure levels considered in these studies are a very small fraction—as little as 1

millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary) v. 304,500

ng/day (Zantac).

       41.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure with

220 cases, researchers observed a statistically significant 700% increased risk of gastric cancer in

persons exposed to more than 0.51 ng/day.4

       42.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure with

746 cases, researchers observed statistically significant elevated rates of gastric cancer in persons

exposed to more than 0.191 ng/day.5

       43.     In another 1995 epidemiological case-control study looking at, in part, the effects of

dietary consumption on cancer, researchers observed a statistically significant elevated risk of

developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.6

       44.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with 189

cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent carcinogens”


3
  See https://www3.epa.gov/airtoxics/cancer_guidelines_final_3-25-05.pdf.
4
  Pobel, et al., Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study in
  Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
5
  La Vecchia, et al., Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–474
  (1995).
6
   Rogers, et al., Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
  aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).



                                                  11
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 12 of 47



and that dietary exposure to NDMA more than doubled the risk of developing colorectal cancer.7

       45.     In a 2000 epidemiological cohort study looking at occupational exposure of workers in

the rubber industry, researchers observed significant increased risks for NDMA exposure for

esophagus, oral cavity, pharynx, prostate, and brain cancer.8

       46.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with 3,268

cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake was

significantly associated with increased cancer risk in men and women” for all cancers, and that “NDMA

was associated with increased risk of gastrointestinal cancers” including rectal cancers.9

       47.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure with

2,481 cases, researchers found a statistically significant elevated association between NDMA exposure

and colorectal cancer.10

III.   How Ranitidine Transforms into NDMA Within the Body

       48.     The high levels of NDMA produced by Zantac are not caused by a manufacturing defect

but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac. The ranitidine

molecule contains both a nitrite and DMA group which are well known to combine to form NDMA.

See Fig. 1. Thus, ranitidine produces NDMA by “react[ing] with itself,” which means that every dosage

and form of ranitidine, including Zantac, exposes users to NDMA.




7
   Knekt, et al., Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
8
  Straif, et al., Exposure to high concentrations of nitrosamines and cancer mortality among a cohort
  of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
9
  Loh, et al., N-nitroso compounds and cancer incidence: the European Prospective Investigation into
  Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61 (2011).
10
    Zhu, et al., Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
  Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).



                                                   12
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 13 of 47




                Figure 1 – Ranitidine Structure & Formation of NDMA




       49.     The formation of NDMA by the reaction of DMA and a nitroso source (such as a nitrite)

is well characterized in the scientific literature and has been identified as a concern for contamination

of the American water supply.11 Indeed, in 2003, alarming levels of NDMA in drinking water

processed by wastewater treatment plants was specifically linked to the presence of ranitidine.12

       50.     In 1981, the very year Zantac was launched commercially outside of the US, two

exchanges in The Lancet—one of the most widely read and respected medical and scientific

publications—discussed the potential toxicity of cimetidine and ranitidine. Cimetidine, also an H2

blocker, has a similar chemical structure to ranitidine.

       51.     Dr. Silvio de Flora, an Italian researcher from the University of Genoa, wrote about

experiments he had conducted looking at cimetidine and ranitidine in human gastric fluid. When

ranitidine was exposed to gastric fluid in combination with nitrites, his experiment showed “toxic and




11
    Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
  dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
12
   Mitch, et al., N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review, 20
  ENV. ENG. SCI. 5, 389-404 (2003).



                                                   13
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 14 of 47



mutagenic effects[.]”13 Dr. de Flora hypothesized that these effects could have been caused by the

“formation of more than one nitroso derivative [which includes NDMA] under our experimental

conditions.” Concerned with these results, Dr. de Flora cautioned that, in the context of ranitidine

ingestion, “it would seem prudent to avoid nitrosation as far as possible by, for example, suggesting a

diet low in nitrates and nitrites, by asking patients not to take these at times close to (or with) meals, or

by giving inhibitors of nitrosation such as ascorbid acid.”

        52.     GSK responded to Dr. de Flora’s concern.14 A group of GSK researchers specifically

noted they “were obviously concerned as to whether or not a mutagenic N-nitroso derivative of

ranitidine could be formed in the stomach.” Apparently, GSK was fully aware of the potential NDMA

issue. GSK acknowledged that ranitidine that in the presence of nitrites, a “N-nitroso nitrolic acid

derivative was formed” that was “mutagenic[.]” GSK, however, dismissed this finding because the

levels of nitrate used were much higher than what would be expected to occur after a meal and,

therefore, any N-Nitroso compound found would not likely occur in human in real world experiences.

GSK asserted that “no mutagenic nitrosated product of ranitidine is likely to be formed in man under

any conceivable physiological conditions[.]”

        53.     In 1983, the same year Zantac was approved in the U.S., seven researchers from the

University of Genoa published a study discussing the nitrosation of ranitidine and its genotoxic effects

(ability to harm DNA).15 The researchers concluded “it appears that reaction of ranitidine with excess

sodium nitrite under acid conditions gives rise to a nitroso-derivative (or derivatives) [like NDMA]

capable of inducing DNA damage in mammalian cells. … These findings are consistent with those of


13
   De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET 993-994
  (Oct. 31, 1981).
14
   Brittain, et al., The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).
15
   Maura, et al., DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells, 18
  TOX. LTTRS. 97-102 (1983).



                                                     14
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 15 of 47



De Flora, who showed that preincubation of ranitidine with excess nitrite in human gastric juice

resulted in mutagenic effects[.]”

       54.     Then, again in 1983, Dr. de Flora, along with four other researchers, published the

complete findings.16 The results “confirm our preliminary findings on the formation of genotoxic

derivatives from nitrite and ranitidine[.]” Id. Again, the authors noted that, “ the widespread clinical

use [of ranitidine] and the possibility of a long-term maintenance therapy suggest the prudent adoption

of some simple measures, such as a diet low in nitrates and nitrites or the prescription of these anti-

ulcer drugs at a suitable interval from meals … Ascorbic acid has been proposed as an inhibitor of

nitrosation combined with nitrosatable drugs and appears to block efficiently the formation of

mutagenic derivatives from . . . ranitidine.” Id.

       55.     The high instability of the ranitidine molecule was elucidated in scientific studies

investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for the

breakdown of ranitidine were proposed.17 These studies underscore the instability of the NDMA group

on the ranitidine molecule and its ability to form NDMA in the environment of water treatment plants

which supply many American cities with water.

       56.     These studies did not appreciate the full extent of NDMA formation risk from ranitidine;

specifically, the added danger of this drug having not only a labile DMA group but also a readily

available nitroso source in its nitrite group on the opposite terminus of the molecule. Recent testing of

NDMA levels in ranitidine batches are so high that the nitroso for NDMA likely comes from no other

source than the ranitidine molecule itself.

       57.     Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is ISO


16
  De Flora, et al., Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260 (1983).
17
  Le Roux, et al., NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism, 46
 Environ. Sci. Technol. 20, 11095-11103 (2012).



                                                    15
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 16 of 47



17025 accredited by the International Organization for Standardization (“ISO”) – an accreditation

recognizing the laboratories technical competence for regulatory. Valisure’s mission is to help ensure

the safety, quality, and consistency of medications and supplements in the market. In response to rising

concerns about counterfeit medications, generics, and overseas manufacturing, Valisure developed

proprietary analytical technologies that it uses in addition to FDA standard assays to test every batch

of every medication it dispenses.

        58.    As part of its testing of Zantac, and other ranitidine products, in every lot tested, Valisure

discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited laboratory used FDA

recommended GC/MS headspace analysis method FY19-005-DPA8 for the determination of NDMA

levels. As per the FDA protocol, this method was validated to a lower limit of detection of 25 ng.18

The results of Valisure’s testing show levels of NDMA well above 2 million ng per 150 mg Zantac

tablet, shown below in Table 1.

     Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

     150 mg Tablets or equivalent                  Lot #                  NDMA per tablet (ng)

     Reference Powder*                             125619                 2,472,531

     Zantac, Brand OTC                             18M498M                2,511,469

     Zantac (mint), Brand OTC                      18H546                 2,834,798

     Wal-Zan, Walgreens                            79L800819A             2,444,046

     Wal-Zan (mint), Walgreens                     8ME2640                2,635,006

     Ranitidine, CVS                               9BE2773                2,520,311

     Zantac (mint), CVS                            9AE2864                3,267,968


18
  US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
 (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.



                                                    16
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 17 of 47



   Ranitidine, Equate                           9BE2772               2,479,872

   Ranitidine (mint), Equate                    8ME2642               2,805,259

   Ranitidine, Strides                          77024060A             2,951,649



       59.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac tablet.

Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at 28,000 times

the legal limit. In terms of smoking, a person would need to smoke at least 6,200 cigarettes to achieve

the same levels of NDMA found in one 150 mg dose of Zantac.

       60.     Valisure, however, was concerned that the extremely high levels of NDMA observed in

its testing were a product of the modest oven heating parameter of 130 °C in the FDA recommended

GC/MS protocol. So, Valisure developed a low temperature GC/MS method that could still detect

NDMA but would only subject samples to 37 °C, the average temperature of the human body. This

method was validated to a lower limit of detection of 100 ng.

       61.     Valisure tested ranitidine tablets by themselves and in conditions simulating the human

stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium chloride, 85 mM

hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and “Simulated Intestinal Fluid”

(“SIF” 50 mM potassium chloride, 50 mM potassium phosphate monobasic adjusted to pH 6.8 with

hydrochloric acid and sodium hydroxide) were used alone and in combination with various

concentrations of nitrite, which is commonly ingested in foods like processed meats and is elevated in

the stomach by antacid drugs.

       62.     Indeed, Zantac was specifically advertised to be used when consuming foods containing




                                                  17
            Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 18 of 47



high levels of nitrates, like tacos, pizza, etc.19

         63.    The results of Valisure’s tests on ranitidine tablets in biologically relevant conditions

demonstrate significant NDMA formation under simulated gastric conditions with nitrite present (see

Table 2).

     Table 2 – Valisure Biologically relevant tests for NDMA formation

     Ranitidine Tablet Studies                       NDMA (ng/mL)            NDMA per tablet (ng)

     Tablet without Solvent                          Not Detected            Not Detected

     Tablet                                          Not Detected            Not Detected

     Simulated Gastric Fluid (“SGF”)                 Not Detected            Not Detected

     Simulated Intestinal Fluid                      Not Detected            Not Detected

     SGF with 10 mM Sodium Nitrite                   Not Detected            Not Detected

     SGF with 25 mM Sodium Nitrite                   236                     23,600

     SGF with 50 mM Sodium Nitrite                   3,045                   304,500



         64.    Under biologically relevant conditions, when nitrites are present, staggeringly high

levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100 times above

the FDA-allowable limit. In terms of smoking, one would need to smoke over 500 cigarettes to achieve

the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng level (over 7,000 for the

50 μg level).

         65.    Antacid drugs are known to increase stomach pH and thereby increase the growth of

nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and even present



19
  See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night; https://youtu.be/jzS2kuB5_wg;
 https://youtu.be/Z3QMwkSUlEg; https://youtu.be/qvh9gyWqQns.



                                                      18
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 19 of 47



in the warning labels of antacids like Prevacid (lansoprazole) and was specifically studied with

ranitidine in the original approval of the drug. Thus, higher levels of nitrites in patients regularly taking

Zantac would be expected.

        66.     In fact, NDMA formation in the stomach has been a concern for many years and

specifically ranitidine has been implicated as a cause of NDMA formation by multiple research groups,

including those at Stanford University.

        67.     Existing research shows that ranitidine interacts with nitrites and acids in the chemical

environment of the human stomach to form NDMA. In vitro tests demonstrate that when ranitidine

undergoes “nitrosation” (the process of a compound being converted into nitroso derivatives) by

interacting with gastric fluids in the human stomach, the by-product created is DMA – which is an

amine present in ranitidine itself. When DMA is released, it can be nitrosated even further to form

NDMA, a secondary N-nitrosamine.

        68.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific

literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s DMA

group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”), which can occur

in other tissues and organs separate from the stomach.

        69.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite present on

the ranitidine molecule, nitrite freely circulating in the body, or other potential pathways, particularly

in weak acidic conditions such as that in the kidney or bladder. The original scientific paper detailing

the discovery of the DDAH enzyme in 1989 specifically comments on the propensity of DMA to form

NDMA: “This report also provides a useful knowledge for an understanding of the endogenous source




                                                     19
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 20 of 47



of dimethylamine as a precursor of a potent carcinogen, dimethylnitrosamine [NDMA].”20

       70.     In Figure 2, below, computational modelling demonstrates that ranitidine (shown in

green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner similar

to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,” shown in blue).

       Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1
                                       Enzyme




       71.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in the

human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is useful for

identifying organs most susceptible to this action.

       72.     Figure 3 below, derived from the National Center for Biotechnology Information,



20
   Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
 dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).



                                                      20
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 21 of 47



illustrates the expression of the DDAH-1 gene in various tissues in the human body.


             Figure 3 – Expression levels of DDAH-1 enzyme by Organ




       73.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and prostate. This

offers both a general mechanism for NDMA formation in the human body from ranitidine and

specifically raises concern for the effects of NDMA on numerous organs, including the bladder.

       74.     In addition to the aforementioned in vitro studies that suggest a strong connection

between ranitidine and NDMA formation, in vivo clinical studies in living animals add further weight

to concern over this action and overall potential carcinogenicity. A study published in the journal

Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of ranitidine and

sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in combination with nitrite.

The authors of this study concluded: “Our experimental findings have shown that simultaneous oral

administration in rats of high doses of ranitidine and NaNO2 [nitrite] can produce DNA fragmentation




                                                   21
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 22 of 47



either in liver or in gastric mucosa.”21

       75.     The human data, although limited at this point, is even more concerning. A study

completed and published in 2016 by Stanford University observed that healthy individuals, both male

and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated amounts of

NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.22

       76.     Likely due to the perceived high safety profile of ranitidine, very few epidemiological

studies have been conducted on this drug.

       77.     A 2004 study published by the National Cancer Institute investigated 414 cases of peptic

ulcer disease reported in 1986 and followed the individual cases for 14 years.23 One of the variables

investigated by the authors was the patients’ consumption of a prescription antacid, either Tagamet

(cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of ulcer treatment

medication (Tagamet and Zantac) was also related to the risk of bladder cancer, and this association

was independent of the elevated risk observed with gastric ulcers.” Specifically, the authors note that

“N-Nitrosamines are known carcinogens, and nitrate ingestion has been related to bladder cancer risk.”

NDMA is among the most common of the N-Nitrosamines.

       78.     A 1982 clinical study in rats compared ranitidine and cimetidine exposure in

combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect was

observed for cimetidine administered with nitrite, but ranitidine administered with nitrite resulted in a




21
   Brambilla, et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite,
  4 CARCINOGENESIS 10, 1281-1285 (1983).
22
   Zeng, et al., Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
  CARCINOGENESIS 625-634 (2016).
23
   Michaud, et al., Peptic ulcer disease and the risk of bladder cancer in a prospective study of male
  health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).



                                                   22
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 23 of 47



significant DNA fragmentation.24

       79.     Investigators at Memorial Sloan Kettering Cancer Center are actively studying

ranitidine to evaluate the extent of the public health implications of these findings. Regarding

ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine is

concerning, particularly considering the widespread use of this medication. Given the known

carcinogenic potential of NDMA, this finding may have significant public health implications[.]”25

IV.    Defendants Knew of the NDMA Defect but Failed to Warn or Test

       80.     During the time that Defendants manufactured and sold Zantac in the United States, the

weight of scientific evidence showed that Zantac exposed users to unsafe levels of NDMA. Defendants

failed to disclose this risk to consumers on the drug’s label—or through any other means—and

Defendants failed to report these risks to the FDA.

       81.     Going back as far as 1981, two years before Zantac entered the market, research showed

elevated rates of NDMA, when properly tested. This was known or should have been known by

Defendants.

       82.     Defendants concealed the Zantac–NDMA link from consumers in part by not reporting

it to the FDA, which relies on drug manufacturers (or others, such as those who submit citizen petitions)

to bring new information about an approved drug like Zantac to the agency’s attention.

       83.     Manufacturers of an approved drug are required by regulation to submit an annual report

to the FDA containing, among other things, new information regarding the drug’s safety pursuant to

21 C.F.R. § 314.81(b)(2):

               The report is required to contain . . . [a] brief summary of significant new

24
   Brambilla, et al., Genotoxic Effects of Drugs: Experimental Findings Concerning Some Chemical
  Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS (1982).
25
   Valisure Citizen Petition, see https://www.valisure.com/wp-content/uploads/Valisure-Ranitidine-
  FDA-Citizen-Petition-v4.12.pdf



                                                   23
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 24 of 47



               information from the previous year that might affect the safety,
               effectiveness, or labeling of the drug product. The report is also required to
               contain a brief description of actions the applicant has taken or intends to
               take as a result of this new information, for example, submit a labeling
               supplement, add a warning to the labeling, or initiate a new study.


       84.     “The manufacturer’s annual report also must contain copies of unpublished reports and

summaries of published reports of new toxicological findings in animal studies and in vitro studies

(e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer] concerning the

ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).

       85.     Defendants ignored these regulations and, disregarding the scientific evidence available

to them, did not report to the FDA significant new information affecting the safety or labeling of Zantac.

       86.     Defendants never provided the relevant studies to the FDA, nor did they present to the

FDA with a proposed disclosure noting the link between ranitidine and NDMA.

       87.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the

metabolites of ranitidine in urine were studied using liquid chromatography.26 Many metabolites were

listed, though there is no indication that NDMA was looked for.             Plaintiff believes this was

intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.

       88.     Indeed, in that same year, Dr. de Flora published a note in the Lancet discussing the

results of his experiments showing that ranitidine was turning into mutagenic N-nitroso compounds, of

which NDMA is one, in human gastric fluid when accompanied by nitrites – a substance commonly

found in food and in the body. The Defendants were aware of this as GSK specifically responded to




26
  Carey, et al., Determination of ranitidine and its metabolites in human urine by reversed-phase ion-
 pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL SCI. &
 APPL. 1, 161-168 (1981).



                                                   24
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 25 of 47



the note and attempted to discredit it. Notwithstanding this legal risk signal, GSK did not test for this

alarming cancer risk, and it did so intentionally.

       89.       By 1987, after numerous studies raised concerns over ranitidine and cancerous nitroso

compounds (discussed previously), GSK published a clinical study specifically investigating gastric

contents in human patients and N-nitroso compounds.27 This study specifically indicated that there

were no elevated levels of N-nitroso compounds (of which NDMA is one). However, the study was

rigged to fail. It used an analytical system called a “nitrogen oxide assay” for the determination of N-

nitrosamines, which was developed for analyzing food and is a detection method that indirectly and

non-specifically measures N-nitrosamines. Furthermore, in addition to this approach being less

accurate, GSK also removed all gastric samples that contained ranitidine out of concern that samples

with ranitidine would contain “high concentrations of N-nitroso compounds being recorded.” So,

without the chemical being present in any sample, any degradation into NDMA could not, by design,

be observed. Again, this spurious test was intentional and designed to mask any potential cancer risk.

       90.       In fact, on information and belief, none of the Defendants never used a mass

spectrometry assay to test for the presence of nitrosamines in any of the studies and trials they did in

connection with their trials associated with the ranitidine NDA.     That is because when using mass

spectrometry, it requires heating of up to 130 degrees Celsius, which can result in excessive amounts

of nitrosamines being formed. Had the Defendants used a mass spectrometry assay, it would have

revealed in the finding of large amounts of NDMA, and the FDA would never have approved Zantac

as being safe.

       91.       There are multiple alternatives to Zantac that do not pose the same risk, such as



27
  Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal vagotomy on gastric
 contents, 6 GUT. Vol. 28, 726-738 (1987).



                                                     25
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 26 of 47



Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium), and

Lansoprazole (Prevacid).

V.     Plaintiff-Specific Allegations

       92.     Plaintiff began using Zantac in 2010 and continued to use it through 2017. Plaintiff

took approximately 300 mg every day.

       93.     During the period she purchased and ingested Zantac, a product owned, controlled, or

distributed by each Defendant

       94.     On or about January 29, 2018, Plaintiff was diagnosed with colorectal cancer while

taking Zantac. Plaintiff ultimately underwent surgical intervention, removing 4 inches of her colon,

and required chemotherapy treatment.

       95.     As a result of her diagnosis and subsequent treatment, Plaintiff suffered great mental

anguish, along with loss of income and earning capacity.

       96.     Based on prevailing scientific evidence, exposure to Zantac (and the attendant NDMA)

can cause colorectal cancer in humans.

       97.     Plaintiff’s colorectal cancer was caused by ingestion of Zantac.

       98.     Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA or,

in turn, cancer, Plaintiff would not have taken Zantac.

       99.     Plaintiff did not learn of the link between cancer and Zantac exposure until

approximately November 2019.

VI.    Exemplary / Punitive Damages Allegations

       100.    Defendants’ conduct as alleged herein was done with reckless disregard for human life,

oppression, and malice. Defendants were fully aware of the safety risks of Zantac, particularly the

carcinogenic potential of Zantac as it transforms into NDMA within the chemical environment of the




                                                  26
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 27 of 47



human body. Nonetheless, Defendants deliberately crafted their label, marketing, and promotion to

mislead consumers.

        101.    This was not done by accident or through some justifiable negligence.               Rather,

Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to

humans, and that full disclosure of the true risks of Zantac would limit the amount of money Defendants

would make selling Zantac. Defendants’ object was accomplished not only through their misleading

label, but through a comprehensive scheme of selective misleading research and testing, false

advertising, and deceptive omissions as more fully alleged throughout this pleading. Plaintiff was

denied the right to make an informed decision about whether to purchase and use Zantac, knowing the

full risks attendant to that use. Such conduct was done with conscious disregard of Plaintiff’s rights.

        102.    Accordingly, Plaintiff requests punitive damages against Defendants for the harms

caused to Plaintiff.

                                         CAUSES OF ACTION

                           COUNT I: STRICT LIABILITY – DESIGN DEFECT

        103.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as

if fully stated herein.

        104.    Plaintiff brings this strict liability claim against Defendants for defective design.

        105.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which are

defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing Zantac

products into the stream of commerce. These actions were under the ultimate control and supervision

of Defendants. At all relevant times, Defendants designed, researched, developed, manufactured,

produced, tested, assembled, labeled, advertised, promoted, marketed, sold, and distributed the Zantac




                                                    27
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 28 of 47



products used by Plaintiff, as described herein.

        106.     At all relevant times, Defendants’ Zantac products were manufactured, designed, and

labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use by or

exposure to the public, including Plaintiff.

        107.     At all relevant times, Defendants’ Zantac products reached the intended consumers,

handlers, and users or other persons coming into contact with these products within this judicial district

and throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, and marketed by Defendants. At all relevant times,

Defendants registered, researched, manufactured, distributed, marketed, and sold Zantac products

within this judicial district and aimed at a consumer market within this judicial district. Defendants

were at all relevant times involved in the retail and promotion of Zantac products marketed and sold in

this judicial district.

        108.     Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective in

design and formulation in that, when they left the control of Defendants’ manufacturers and/or

suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an ordinary

consumer would contemplate.

        109.     Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective in

design and formulation in that, when they left the hands of Defendants’ manufacturers and/or suppliers,

the foreseeable risks exceeded the alleged benefits associated with their design and formulation.

        110.     At all relevant times, Defendants knew or had reason to know that Zantac products were

defective and were inherently dangerous and unsafe when used in the manner instructed and provided




                                                   28
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 29 of 47



by Defendants.

        111.   Therefore, at all relevant times, Defendants’ Zantac products, as researched, tested,

developed, designed, registered, licensed, manufactured, packaged, labeled, distributed, sold, and

marketed by Defendants were defective in design and formulation, in one or more of the following

ways:

           a. When placed in the stream of commerce, Defendants’ Zantac products were defective

               in design and formulation, and, consequently, dangerous to an extent beyond that

               which an ordinary consumer would contemplate;

           b. When placed in the stream of commerce, Defendants’ Zantac products were

               unreasonably dangerous in that they were hazardous and posed a grave risk of cancer

               and other serious illnesses when used in a reasonably anticipated manner;

           c. When placed in the stream of commerce, Defendants’ Zantac products contained

               unreasonably dangerous design defects and were not reasonably safe when used in a

               reasonably anticipated or intended manner;

           d. Defendants did not sufficiently test, investigate, or study their Zantac products and,

               specifically, the ability for Zantac to transform into the carcinogenic compound NDMA

               within the human body;

           e. Exposure to Zantac products presents a risk of harmful side effects that outweigh any

               potential utility stemming from the use of the drug;

           f. Defendants knew or should have known at the time of marketing Zantac products that

               exposure to Zantac could result in cancer and other severe illnesses and injuries;

           g. Defendants did not conduct adequate post-marketing surveillance of their Zantac

               products; and




                                                  29
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 30 of 47



           h. Defendants could have employed safer alternative designs and formulations.

       112.    Plaintiff used and was exposed to Defendants’ Zantac products without knowledge of

Zantac’s dangerous characteristics.

       113.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of

Defendants’ Zantac products in an intended or reasonably foreseeable manner without knowledge of

Zantac’s dangerous characteristics.

       114.    Plaintiff could not reasonably have discovered the defects and risks associated with

Zantac products before or at the time of exposure due to the Defendants’ suppression or obfuscation of

scientific information linking Zantac to cancer.

       115.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer would

contemplate. Defendants’ Zantac products were and are more dangerous than alternative products, and

Defendants could have designed Zantac products to make them less dangerous. Indeed, at the time

Defendants designed Zantac products, the state of the industry’s scientific knowledge was such that a

less risky design or formulation was attainable.

       116.    At the time Zantac products left Defendants’ control, there was a practical, technically

feasible, and safer alternative design that would have prevented the harm without substantially

impairing the reasonably anticipated or intended function of Defendants’ Zantac products. For

example, the Defendants could have added ascorbic acid (Vitamin C) to each dose of Zantac, which is

known to scavenge nitrites and reduce the ability of the body to recombine ranitidine into NDMA.28


28
  See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
 nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL. MECH.
 MUTAGEN. 353–361 (1999); Garland, et al., Urinary excretion of nitrosodimethylamine and
 nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
 administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).



                                                   30
             Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 31 of 47



        117.     Defendants’ defective design of Zantac products was willful, wanton, malicious, and

conducted with reckless disregard for the health and safety of users of the Zantac products, including

Plaintiff.

        118.     Therefore, as a result of the unreasonably dangerous condition of their Zantac products,

Defendants are strictly liable to Plaintiff.

        119.     The defects in Defendants’ Zantac products were substantial and contributing factors in

causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions, Plaintiff would not

have sustained injuries.

        120.     Defendants’ conduct, as described above, was reckless. Defendants risked the lives of

consumers and users of their products, including Plaintiff, with knowledge of the safety problems

associated with Zantac products, and suppressed this knowledge from the general public. Defendants

made conscious decisions not to redesign, warn or inform the unsuspecting public. Defendants’

reckless conduct warrants an award of punitive damages.

        121.     As a direct and proximate result of Defendants placing their defective Zantac products

into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary loss including

general damages in a sum which exceeds the jurisdictional minimum of this Court.

        122.     As a proximate result of Defendants placing their defective Zantac products into the

stream of commerce, as alleged herein, there was a measurable and significant interval of time during

which Plaintiff has suffered great mental anguish and other personal injury and damages.

        123.     As a proximate result of the Defendants placing their defective Zantac products into the

stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning

capacity.

        124.     WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s




                                                    31
            Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 32 of 47



favor for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees and all such other and further relief as this Court deems just and proper.

                      COUNT II: STRICT LIABILITY – FAILURE TO WARN

        125.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as

if fully stated herein.

        126.     Plaintiff brings this strict liability claim against Defendants for failure to warn.

        127.     At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which are

defective and unreasonably dangerous to consumers, including Plaintiff, because they do not contain

adequate warnings or instructions concerning the dangerous characteristics of Zantac and NDMA.

These actions were under the ultimate control and supervision of Defendants. At all relevant times,

Defendants registered, researched, manufactured, distributed, marketed, and sold Zantac and other

ranitidine formulations within this judicial district and aimed at a consumer market. Defendants were

at all relevant times involved in the retail and promotion of Zantac products marketed and sold in in

this judicial district.

        128.     Defendants researched, developed, designed, tested, manufactured, inspected, labeled,

distributed, marketed, promoted, sold, and otherwise released into the stream of commerce their Zantac

products, and in the course of same, directly advertised or marketed the products to consumers and end

users, including Plaintiff, and therefore had a duty to warn of the risks associated with the use of Zantac

products.

        129.     At all relevant times, Defendants had a duty to properly test, develop, design,

manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide proper

warnings, and take such steps as necessary to ensure their Zantac products did not cause users and




                                                      32
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 33 of 47



consumers to suffer from unreasonable and dangerous risks. Defendants had a continuing duty to warn

Plaintiff of dangers associated with Zantac. Defendants, as a manufacturer, seller, or distributor of

pharmaceutical medication, are held to the knowledge of an expert in the field.

       130.    At the time of manufacture, Defendants could have provided the warnings or

instructions regarding the full and complete risks of Zantac products because they knew or should have

known of the unreasonable risks of harm associated with the use of and/or exposure to such products.

       131.    At all relevant times, Defendants failed and deliberately refused to investigate, study,

test, or promote the safety or to minimize the dangers to users and consumers of their product and to

those who would foreseeably use or be harmed by Defendants’ Zantac products, including Plaintiff.

       132.    Even though Defendants knew or should have known that Zantac posed a grave risk of

harm, they failed to exercise reasonable care to warn of the dangerous risks associated with use and

exposure. The dangerous propensities of their products and the carcinogenic characteristics of NDMA

as produced within the human body as a result of ingesting Zantac, as described above, were known to

Defendants, or scientifically knowable to Defendants through appropriate research and testing by

known methods, at the time they distributed, supplied or sold the product, and were not known to end

users and consumers, such as Plaintiff.

       133.    Defendants knew or should have known that their products created significant risks of

serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately warn

consumers, i.e., the reasonably foreseeable users, of the risks of exposure to their products. Defendants

have wrongfully concealed information concerning the dangerous nature of Zantac and the potential

for ingested Zantac to transform into the carcinogenic NDMA compound, and further, have made false

and/or misleading statements concerning the safety of Zantac products.

       134.    At all relevant times, Defendants’ Zantac products reached the intended consumers,




                                                   33
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 34 of 47



handlers, and users or other persons coming into contact with these products within this judicial district

and throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, and marketed by Defendants.

       135.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their

dangerous characteristics.

       136.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’ Zantac

products while using them for their intended or reasonably foreseeable purposes, without knowledge

of their dangerous characteristics.

       137.    Plaintiff could not have reasonably discovered the defects and risks associated with

Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon the skill,

superior knowledge, and judgment of Defendants to know about and disclose serious health risks

associated with using Defendants’ products.

       138.    Defendants knew or should have known that the minimal warnings disseminated with

their Zantac products were inadequate, failed to communicate adequate information on the dangers and

safe use/exposure, and failed to communicate warnings and instructions that were appropriate and

adequate to render the products safe for their ordinary, intended and reasonably foreseeable uses.

       139.    The information that Defendants did provide or communicate failed to contain relevant

warnings, hazards, and precautions that would have enabled consumers such as Plaintiff to utilize the

products safely and with adequate protection. Instead, Defendants disseminated information that was

inaccurate, false, and misleading, and which failed to communicate accurately or adequately the

comparative severity, duration, and extent of the risk of injuries with use of and/or exposure to Zantac;

continued to aggressively promote the efficacy of their products, even after they knew or should have

known of the unreasonable risks from use or exposure; and concealed, downplayed, or otherwise




                                                   34
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 35 of 47



suppressed, through aggressive marketing and promotion, any information or research about the risks

and dangers of ingesting Zantac.

       140.    This alleged failure to warn is not limited to the information contained on Zantac’s

labeling. The Defendants were able, in accord with federal law, to comply with relevant state law by

disclosing the known risks associated with Zantac through other non-labeling mediums, i.e., promotion,

advertisements, public service announcements, and/or public information sources. But the Defendants

did not disclose these known risks through any medium.

       141.    Defendants are liable to Plaintiff for injuries caused by their negligent or willful failure,

as described above, to provide adequate warnings or other clinically relevant information and data

regarding the appropriate use of their products and the risks associated with the use of Zantac.

       142.    Had Defendants provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with their Zantac products, Plaintiff could have avoided the risk

of developing injuries and could have obtained or used alternative medication.

       143.    As a direct and proximate result of Defendants placing defective Zantac products into

the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and general

damages in a sum exceeding the jurisdictional minimum of this Court.

       144.    As a proximate result of Defendants placing defective Zantac products into the stream

of commerce, as alleged herein, there was a measurable and significant interval of time during which

Plaintiff suffered great mental anguish and other personal injury and damages.

       145.    As a proximate result of Defendants placing defective Zantac products into the stream

of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning capacity.

       146.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s

favor for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’




                                                    35
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 36 of 47



fees and all such other and further relief as this Court deems just and proper.

                                    COUNT III: NEGLIGENCE

        147.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as

if fully stated herein.

        148.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,

packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times, Defendants

registered, researched, manufactured, distributed, marketed, and sold Zantac within this judicial district

and aimed at a consumer market within this district.

        149.    At all relevant times, Defendants had a duty to exercise reasonable care in the design,

research, manufacture, marketing, advertisement, supply, promotion, packaging, sale, and distribution

of Zantac products, including the duty to take all reasonable steps necessary to manufacture, promote,

and/or sell a product that was not unreasonably dangerous to consumers and users of the product.

        150.    At all relevant times, Defendants had a duty to exercise reasonable care in the marketing,

advertisement, and sale of the Zantac products. Defendants’ duty of care owed to consumers and the

general public included providing accurate, true, and correct information concerning the risks of using

Zantac and appropriate, complete, and accurate warnings concerning the potential adverse effects of

Zantac and, in particular, its ability to transform into the carcinogenic compound NDMA.

        151.    At all relevant times, Defendants knew or, in the exercise of reasonable care, should

have known of the hazards and dangers of Zantac and, specifically, the carcinogenic properties of

NDMA when Zantac is ingested.

        152.    Accordingly, at all relevant times, Defendants knew or, in the exercise of reasonable

care, should have known that use of Zantac products could cause or be associated with Plaintiff’s

injuries, and thus, create a dangerous and unreasonable risk of injury to the users of these products,




                                                   36
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 37 of 47



including Plaintiff.

       153.    Defendants also knew or, in the exercise of reasonable care, should have known that

users and consumers of Zantac were unaware of the risks and the magnitude of the risks associated

with use of Zantac.

       154.    As such, Defendants breached their duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply, promotion,

advertisement, packaging, sale, and distribution of Zantac products, in that Defendants manufactured

and produced defective Zantac which carries the potential to transform into the carcinogenic compound

NDMA; knew or had reason to know of the defects inherent in their products; knew or had reason to

know that a user’s or consumer’s use of the products created a significant risk of harm and unreasonably

dangerous side effects; and failed to prevent or adequately warn of these risks and injuries. Indeed,

Defendants deliberately refused to test Zantac products because they knew that the chemical posed

serious health risks to humans.

       155.    Defendants were negligent in their promotion of Zantac, outside of the labeling context,

by failing to disclose material risk information as part of their promotion and marketing of Zantac,

including the internet, television, print advertisements, etc. Nothing prevented Defendants from being

honest in their promotional activities, and, in fact, Defendants had a duty to disclose the truth about the

risks associated with Zantac in their promotional efforts, outside of the context of labeling.

       156.    Despite their ability and means to investigate, study, and test the products and to provide

adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully concealed information

and further made false and/or misleading statements concerning the safety and use of Zantac.

       157.    Defendants’ negligence included:




                                                    37
Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 38 of 47



 a. Manufacturing, producing, promoting, formulating, creating, developing, designing,

    selling, and/or distributing Zantac products without thorough and adequate pre- and

    post-market testing;

 b. Manufacturing, producing, promoting, formulating, creating, developing, designing,

    selling, and/or distributing Zantac while negligently and/or intentionally concealing and

    failing to disclose the results of trials, tests, and studies of Zantac and the carcinogenic

    potential of NDMA as created in the human body as a result of ingesting Zantac, and,

    consequently, the risk of serious harm associated with human use of Zantac;

 c. Failing to undertake sufficient studies and conduct necessary tests to determine whether

    or not Zantac products were safe for their intended consumer use;

 d. Failing to use reasonable and prudent care in the design, research, manufacture, and

    development of Zantac products so as to avoid the risk of serious harm associated with

    the prevalent use of Zantac products;

 e. Failing to design and manufacture Zantac products so as to ensure they were at least as

    safe and effective as other medications on the market intended to treat the same

    symptoms;

 f. Failing to provide adequate instructions, guidelines, and safety precautions to those

    persons Defendants could reasonably foresee would use Zantac products;

 g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of

    Zantac presented severe risks of cancer and other grave illnesses;

 h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk of

    harm was unreasonable and that there were safer and effective alternative medications

    available to Plaintiff and other consumers;




                                        38
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 39 of 47



           i. Systematically suppressing or downplaying contrary evidence about the risks,

               incidence, and prevalence of the side effects of Zantac products;

           j. Representing that their Zantac products were safe for their intended use when, in fact,

               Defendants knew or should have known the products were not safe for their intended

               purpose;

           k. Declining to make or propose any changes to Zantac products’ labeling or other

               promotional materials that would alert consumers and the general public of the risks of

               Zantac;

           l. Advertising, marketing, and recommending the use of the Zantac products, while

               concealing and failing to disclose or warn of the dangers known (by Defendants) to be

               associated with or caused by the use of or exposure to Zantac;

           m. Continuing to disseminate information to their consumers, which indicate or imply that

               Defendants’ Zantac products are not unsafe for regular consumer use; and

           n. Continuing the manufacture and sale of their products with the knowledge that the

               products were unreasonably unsafe and dangerous.

       158.    Defendants knew and/or should have known that it was foreseeable consumers such as

Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care in the

manufacturing, marketing, labeling, distribution, and sale of Zantac.

       159.    Plaintiff did not know the nature and extent of the injuries that could result from the

intended use of and/or exposure to Zantac.

       160.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent

Defendants’ negligence, Plaintiff would not have developed cancer.

       161.    Defendants’ conduct, as described above, was reckless. Defendants regularly risked the




                                                  39
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 40 of 47



lives of consumers and users of their products, including Plaintiff, with full knowledge of the dangers

of their products. Defendants have made conscious decisions not to redesign, re-label, warn, or inform

the unsuspecting public, including Plaintiff. Defendants’ reckless conduct therefore warrants an award

of punitive damages.

        162.     As a direct and proximate result of Defendants placing defective Zantac products into

the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general damages

in a sum exceeding the jurisdictional minimum of this Court.

        163.     As a proximate result of Defendants placing defective Zantac products into the stream

of commerce, as alleged herein, there was a measurable and significant interval of time during which

Plaintiff suffered great mental anguish and other personal injury and damages.

        164.     As a proximate result of Defendants placing defective Zantac products into the stream

of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning capacity.

        165.     WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s

favor for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees and all such other and further relief as this Court deems just and proper.

                          COUNT IV: BREACH OF EXPRESS WARRANTIES

        166.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as

if fully stated herein.

        167.     At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which are

defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing Zantac

products into the stream of commerce. These actions were under the ultimate control and supervision

of Defendants.




                                                    40
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 41 of 47



       168.    Defendants had a duty to exercise reasonable care in the research, development, design,

testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion, sale, and

release of Zantac products, including a duty to:

           a. ensure that their products did not cause the user unreasonably dangerous side effects;

           b. warn of dangerous and potentially fatal side effects; and

           c. disclose adverse material facts, such as the true risks associated with the use of and

               exposure to Zantac, when making representations to consumers and the general public,

               including Plaintiff.

       169.    As alleged throughout this pleading, the ability of Defendants to properly disclose those

risks associated with Zantac is not limited to representations made on the labeling.

       170.    At all relevant times, Defendants expressly represented and warranted to the purchasers

of their products, by and through statements made by Defendants in labels, publications, package

inserts, and other written materials intended for consumers and the general public, that Zantac products

were safe to human health and the environment, effective, fit, and proper for their intended use.

Defendants advertised, labeled, marketed, and promoted Zantac products, representing the quality to

consumers and the public in such a way as to induce their purchase or use, thereby making an express

warranty that Zantac products would conform to the representations.

       171.    These express representations include incomplete warnings and instructions that

purport, but fail, to include the complete array of risks associated with use of and/or exposure to Zantac.

Defendants knew and/or should have known that the risks expressly included in Zantac warnings and

labels did not and do not accurately or adequately set forth the risks of developing the serious injuries

complained of herein. Nevertheless, Defendants expressly represented that Zantac products were safe

and effective, that they were safe and effective for use by individuals such as the Plaintiff, and/or that




                                                    41
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 42 of 47



they were safe and effective as consumer medication.

       172.    The representations about Zantac, as set forth herein, contained or constituted

affirmations of fact or promises made by the seller to the buyer, which related to the goods and became

part of the basis of the bargain, creating an express warranty that the goods would conform to the

representations.

       173.    Defendants placed Zantac products into the stream of commerce for sale and

recommended their use to consumers and the public without adequately warning of the true risks of

developing the injuries associated with the use of Zantac.

       174.    Defendants breached these warranties because, among other things, Zantac products

were defective, dangerous, and unfit for use, did not contain labels representing the true and adequate

nature of the risks associated with their use, and were not merchantable or safe for their intended,

ordinary, and foreseeable use and purpose. Specifically, Defendants breached the warranties in the

following ways:

           a. Defendants represented through their labeling, advertising, and marketing materials that

               Zantac products were safe, and intentionally withheld and concealed information about

               the risks of serious injury associated with use of Zantac and by expressly limiting the

               risks associated with use within their warnings and labels; and

           b. Defendants represented that Zantac products were safe for use and intentionally

               concealed information that demonstrated that Zantac, by transforming into NDMA upon

               human ingestion, had carcinogenic properties, and that Zantac products, therefore, were

               not safer than alternatives available on the market.

       175.    Plaintiff detrimentally relied on the express warranties and representations of

Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the product.




                                                  42
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 43 of 47



Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers, and side effects

of Zantac. Plaintiff would not have purchased or used Zantac had Defendants properly disclosed the

risks associated with the product, either through advertising, labeling, or any other form of disclosure.

       176.    Defendants had sole access to material facts concerning the nature of the risks associated

with their Zantac products, as expressly stated within their warnings and labels, and knew that

consumers and users such as Plaintiff could not have reasonably discovered that the risks expressly

included in Zantac warnings and labels were inadequate and inaccurate.

       177.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’ statements

and representations concerning Zantac.

       178.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed, tested,

manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or otherwise

released into the stream of commerce by Defendants.

       179.    Had the warnings, labels, advertisements, or promotional material for Zantac products

accurately and adequately set forth the true risks associated with the use of such products, including

Plaintiff’s injuries, rather than expressly excluding such information and warranting that the products

were safe for their intended use, Plaintiff could have avoided the injuries complained of herein.

       180.    As a direct and proximate result of Defendants’ breach of express warranty, Plaintiff

has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of

this Court.

       181.    As a proximate result of Defendants’ breach of express warranty, as alleged herein, there

was a measurable and significant interval of time during which Plaintiff suffered great mental anguish

and other personal injury and damages.

       182.    As a proximate result of Defendants’ breach of express warranty, as alleged herein,




                                                   43
          Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 44 of 47



Plaintiff sustained a loss of income and/or loss of earning capacity.

        183.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s

favor for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, and all such other and further relief as this Court deems just and proper.

                          COUNT V: BREACH OF IMPLIED WARRANTIES

        184.    Plaintiff incorporates by reference every allegation set forth in preceding paragraphs as

if fully stated herein.

        185.    At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which were

and are defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing Zantac

products into the stream of commerce.

        186.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to their

consumers, including Plaintiff, that Zantac products were of merchantable quality and safe and fit for

the use for which they were intended; specifically, as consumer medication.

        187.    But Defendants failed to disclose that Zantac has dangerous propensities when used as

intended and that use of Zantac products carries an increased risk of developing severe injuries,

including Plaintiff’s injuries.

        188.    Plaintiff was an intended beneficiary of the implied warranties made by Defendants to

purchasers of their Zantac products.

        189.    The Zantac products were expected to reach and did in fact reach consumers and users,

including Plaintiff, without substantial change in the condition in which they were manufactured and

sold by Defendants.

        190.    At all relevant times, Defendants were aware that consumers and users of their products,




                                                   44
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 45 of 47



including Plaintiff, would use Zantac products as marketed by Defendants, which is to say that Plaintiff

was a foreseeable user of Zantac.

       191.    Defendants intended that Zantac products be used in the manner in which Plaintiff, in

fact, used them and which Defendants impliedly warranted to be of merchantable quality, safe, and fit

for this use, even though Zantac was not adequately tested or researched.

       192.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed and

labeled and in the foreseeable manner intended, recommended, promoted, and marketed by Defendants.

       193.    Plaintiff could not have reasonably discovered or known of the risks of serious injury

associated with Zantac.

       194.    Defendants breached their implied warranty to Plaintiff in that Zantac products were not

of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac has dangerous

propensities when used as intended and can cause serious injuries, including those injuries complained

of herein.

       195.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and more

dangerous than alternative products.

       196.    As a direct and proximate result of Defendants’ breach of implied warranty, Plaintiff

has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of

this Court.

       197.    As a proximate result of the Defendants’ breach of implied warranty, as alleged herein,

there was a measurable and significant interval of time during which Plaintiff suffered great mental

anguish and other personal injury and damages.

       198.    As a proximate result of Defendants’ breach of implied warranty, as alleged herein,




                                                  45
         Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 46 of 47



Plaintiff sustained a loss of income and/or loss of earning capacity.

       199.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in Plaintiff’s

favor for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees and all such other and further relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

       200.    Plaintiff demands a trial by jury on all the triable issues within this pleading.

                                       PRAYER FOR RELIEF

       201.    WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor and

against the Defendants for:

               a.      actual or compensatory damages in such amount to be determined at trial and as

               provided by applicable law;

               b.      exemplary and punitive damages sufficient to punish and deter the Defendants

               and others from future wrongful practices;

               c.      pre-judgment and post-judgment interest;

               d.      costs including reasonable attorneys’ fees, court costs, and other litigation

               expenses; and

               e.      any other relief the Court may deem just and proper.




                                                   46
        Case 1:20-cv-00723-LTS Document 1 Filed 01/27/20 Page 47 of 47




Date: January 27, 2020                      Respectfully Submitted,

                                            /s/ Raymond C. Silverman
                                            Raymond C. Silverman, Esq.
                                            Christopher C. Oxx, Esq.
                                            Parker Waichman LLP
                                            6 Harbor Park Drive
                                            Port Washington, NY 11050
                                            516-466-6500 | 516-466-6665
                                            rsilverman@yourlawyer.com
                                            oxx@yourlawyer.com

                                            Counsel for Plaintiff




                                       47
